JONES, J.;
Opinion by the Court.
A son acquired real estate under the will of his father, which contained a provision that the son should “have the farm above described by paying” certain legacies to the father’s other children or their legal representatives. Held:
1. The real estate so acquired by the son was ancestral property, and upon his dying intestate descended as such under the provisions of Sec. 8573, GC.
2. The title thereto came to such intestate by devise. The provision contained in the will, requiring such devisee to pay legacies, did not convert the estate into one by purchase. Judgment affirmed.
Hough, Matthias and Clark, JJ., concur. Marshall, C. J., dissents.